Citation Nr: 9934551	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-06 583 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy. 

2.  Entitlement to service connection for lumbar stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including a period of service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for peripheral neuropathy, including as due to 
exposure to herbicides and for lumbar stenosis at L4-L5, 
including as due to exposure to herbicides.

A notice of disagreement (NOD) was received as to the claim 
of entitlement to service connection for peripheral 
neuropathy in January 1998.  A statement of the case (SOC) 
was issued in April 1998, and a substantive appeal was 
received in May 1998.  The May 1998 substantive appeal was 
also regarded as a NOD with regard to the claim of 
entitlement to service connection for spinal stenosis.  A SOC 
relating to spinal stenosis was issued on August 13, 1998, 
and a substantive appeal was received on October 16, 1998.  
Pursuant to 38 C.F.R. § 20.305, the substantive appeal was 
timely filed in connection with the latter claim.

The Board notes that the RO, in a February 1996 rating 
decision, denied entitlement to service connection for 
depression, anxiety, problems with concentration and memory, 
personality change, excessive irritability, insomnia, 
muscular weakness, pain in joints and limbs, diarrhea, 
nausea, stomach and intestinal problems, muscular twitching, 
hypertension, nerve damage in the legs, thighs, arms, feet, 
arthritis, skin rash on the chest, numbness in the arms, 
legs, feet, decrease in initiative and interest, throat and 
sinus problems, cancerous cysts, back and spine problems, as 
a result of exposure to herbicides.  A NOD was received in 
December 1996, and a SOC was issued in August 1997.  However, 
the appeal was not completed with a timely substantive 
appeal, and those issues are not properly before the Board.  
With regard to the current issues, the Board finds that they 
are the subject of original claims specifically naming 
peripheral neuropathy and lumbar stenosis.  As such, the 
Board finds that they were not contemplated within the 
somewhat general and vague list of disorders addressed in the 
February 1996 rating decision.  Accordingly, as they were not 
adjudicated by the final February 1996 rating decision, they 
are original claims to be addressed de novo on the merits 
without regard to the new and material evidence analysis 
which is required with requests to reopen claims which are 
the subject of prior final decisions.  38 U.S.C.A. § 5108 
(West 1991).  

It is noted that, although having requested a hearing before 
the Board, the veteran withdrew his request in writing 
received in July 1999.  38 C.F.R. § 20.704 (e) (1999).


FINDINGS OF FACT

1.  There is no medical diagnosis of peripheral neuropathy.

2.  There is no medical evidence of a nexus between current 
lumbar stenosis at L4-L5 and the veteran's service, including 
as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for lumbar stenosis at L4-L5 is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, certain disabilities are 
subject to service connection on a presumptive basis if the 
veteran served in Vietnam and the disease became manifest to 
a compensable degree within the applicable time period.  See 
38 C.F.R. § 3.307(a)(6).  Acute and subacute peripheral 
neuropathy are among the diseases subject to this 
presumption.  38 C.F.R. § 3.309(e).  

For purposes of VA compensation law, acute and subacute 
peripheral neuropathy are defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  Service connection 
may be established if this disorder becomes manifest within 
one year of the last date the veteran was stationed in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(ii) and (iii).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well- 
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

A well-grounded claim for service connection generally 
requires (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With regard to service medical records, although the veteran 
was treated on several occasions for apparent skin infections 
of the lower extremities, there is no record of pertinent 
complaints or treatment for peripheral neuropathy.  Further, 
service records do not include any reference to low back 
complaints or findings.  On separation examination in January 
1971, the veteran's spine, lower extremities and neurologic 
systems were clinically evaluated as normal. 

The veteran advances the theory that a blood infection and/or 
ring worm in service was somehow related to the claimed 
condition.  The veteran has additionally directed the VA's 
attention to an October 23, 1997 clinical record in support 
of his claim wherein the veteran was purportedly diagnosed  
with peripheral neuropathy.  VA examinations of January 1998, 
and clinical records from October 1996 through September 1998 
show no findings or diagnoses of peripheral neuropathy.  The 
Board specifically finds that the clinical record from 
October 23, 1997 did not list a diagnosis or assessment of 
peripheral neuropathy.

With regard to the low back claim, there are no records of 
treatment for a back condition between separation from 
service and the mid 1980's.  Medical records dated in the 
1980's include history furnished by the veteran which appears 
to date the onset of low back pain to about 1984 in 
connection with strenuous employment-related duties.  In 
November 1990, the veteran was afforded a VA examination at 
which he reported the onset of back problems in 1985, some 
fourteen years after service.  Clinical records from 1996 and 
thereafter show back complaints and related symptomatology.  
However, the latter records fail to associate the claimed 
lumbar stenosis to service or to herbicide exposure.

The record in the present case fails to demonstrate a medical 
diagnosis of peripheral neuropathy at any time.  Accordingly, 
the veteran's claim based on peripheral neuropathy is not 
well-grounded for lack of a medical diagnosis of current 
disability.  38 U.S.C.A. § 5107(a); Epps.  

With regard to the lumbar stenosis claim, the record does 
include a medical diagnosis of current disability.  However, 
what is lacking is medical evidence suggesting a nexus or 
link to service (or to herbicide exposure).  There is no 
medical evidence of a continuity of symptomatology from 
service to suggest such a link.  Service medical records do 
not report any complaints or clinical findings of lumbar 
problems.  In fact, there is no medical evidence of a low 
back disorder for many years after service.  Further, the 
history provided by the veteran attributed the back condition 
to a work injury, not to military service or exposure to 
herbicide agents during such service.   Accordingly, this low 
back claim is also not well-grounded.  38 U.S.C.A. § 5107(a); 
Epps.

The Board acknowledged the veteran's contentions as to both 
issues, including his apparent belief that the disorders in 
question may be due to exposure to Agent Orange during his 
Vietnam service.  However, the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions as 
to causation; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  In the 
present case, the veteran has failed to submit well-grounded 
claims and his appeal must be denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

